Citation Nr: 0928803	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from August 1990 to March 
1994.  He was born in 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

In a decision in August 2008, the Board denied entitlement to 
service connection for residuals of a head injury with memory 
loss, a neck disorder, a left wrist disorder, a left ankle 
disorder, an anxiety disorder, a chest disorder, a seizure 
disorder or residuals of a gunshot wound to the left arm, 
status post-humerus fracture, postoperative, claimed as a 
left arm and shoulder disorder.  Service connection is not in 
effect for any disability.

At that time, the Board also remanded the issue remaining on 
appeal for specific development as will be discussed below, 
in pertinent part.



FINDINGS OF FACT

1.  The Veteran has repeatedly failed, without good cause, to 
respond to inquiries requesting necessary supportive 
information as to his employment, incarceration, and health 
problems, and to report for VA examination scheduled to 
determine the severity of his disabilities and his ability to 
work.

2.  There is insufficient evidence upon which to render an 
informed decision as to the issue of entitlement to a 
permanent and total disability rating for pension purposes.



CONCLUSION OF LAW

The claim of entitlement to a permanent and total disability 
rating for pension purposes is denied based on the Veteran's 
failure to cooperate, to include failure to report for 
scheduled examination.  38 C.F.R. § 3.655 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to the Veteran's present claim of 
entitlement to non-service-connected disability pension 
benefits, because the matter turns on a matter of law rather 
than on the underlying facts or development of the facts.  
See Manning v. Prinicipi, 16 Vet. App. 534, 542 (2002).  
Accordingly, no further notification and/or assistance is 
required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria, Factual Background, and Analysis

The Veteran has asserted that he should be granted a 
permanent and total disability rating for pension purposes on 
the basis that he is unable, due to multiple disabilities, to 
follow a substantially gainful occupation.  38 U.S.C.A. § 
1502(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b) (2), 
4.15, 4.17 (2008). 

Non-service-connected pension benefits are payable to a 
Veteran who served for 90 days or more during a period of 
war, and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521 (West 
2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) 
and cases cited therein.  If a Veteran's combined disability 
rating is less than 100 percent, he or she must be 
unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4; see also Brown v. Derwinski, 2 Vet. 
App. 444, 446 (1992); and Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).

When he initially filed his application for pension benefits, 
the Veteran reported that he had completed the 12th grade, 
and had last worked in April 2001 as a customer service 
representative for an airline.

At the time of the 2008 Board action, and as noted therein (a 
copy of which went both to the Veteran and his 
representative), the Veteran's prison medical records 
reflected that he is apparently hindered by a variety of 
disabilities, although their exact nature and precise extent 
was not clear.  It was also unclear whether the Veteran was 
or was not still incarcerated.  In any event, a comprehensive 
physical examination had not been undertaken to determine 
whether he was able to work, in the context of non-service-
connected disability pension benefits.

Accordingly, the case was remanded specifically to provide 
him with the opportunity to submit any information he might 
have with regard to his employment history, reasons for 
termination, if any, and information which might show how his 
disabilities affect his ability to work.  A determination was 
to be made as to whether the Veteran remained incarcerated, 
and then he was to be scheduled for a VA general medical 
examination to determine the impact of any and all identified 
chronic disabilities on his ability to obtain and/or maintain 
employment.  If he were found to be still incarcerated, 
arrangements were to be undertaken to have him examined in 
the facility, if possible.  Efforts in that regard were to be 
annotated to the file. 

Upon reviewing the claims file at such examination, the 
examiner was to diagnose any present disorders and detail the 
severity of current disabilities.  The examiner was to 
address the effect each disability has on the Veteran's 
capacity for employment.  The examiner was to provide an 
opinion as to whether the Veteran has any impairment of mind 
or body that is sufficient to render it impossible to follow 
a substantially gainful occupation, and if such impairment 
exists, the examiner was to address whether it is reasonably 
certain to continue throughout the life of the Veteran.  A 
complete rationale for the opinions expressed was to be 
provided.  The RO was then to readjudicate the Veteran's 
pension claim and, if the benefit remained denied, the 
Veteran and his representative were to be provided an SSOC 
and given an appropriate opportunity to respond.  Thereafter, 
the case was to be returned to the Board for further 
consideration, if otherwise in order.  Copies of the Board's 
action was sent to the Veteran and his representative, and 
there is no indication of return by the U.S. Postal Service 
as undeliverable to either.

After the Board's 2008 remand action, several attempts were 
made to determine whether the Veteran was still incarcerated, 
to included corresponding with him at his address of record, 
calling him at home and leaving a message on his answering 
machine, and contacting the penal system.  He never responded 
to the mail, and he never returned the phone call.  
Information was placed in the file that the Veteran had 
earlier contacted the jail-outreach facilities and said he 
was to be discharged from prison on December 22, 2006; 
however, he did not thereafter contact that facility and/or 
VA.  There is a memorandum to the effect that he had not 
shown up at the VA facility and his whereabouts remained 
unknown.  In addition, in January 2009, the official State of 
Texas penal system prisoner rolls were found not to contain 
his name as a current inmate.

A VA examination was scheduled for February 2009, and the 
Veteran was so informed at his address of record.  He did not 
report for the examination, nor did he indicate why he did 
not report.  The correspondence advising him of the scheduled 
examination was not returned as undeliverable.  A 
Supplemental Statement of the Case was also issued, a copy of 
which was again sent to his address and not returned as 
undeliverable.

Where there is a claim submitted by a Veteran, but medical 
evidence accompanying the claim is not adequate for rating 
purposes, a VA examination will be authorized, and 
individuals for whom an examination has been scheduled are 
required to report for the examination.  38 C.F.R. § 
3.326(a).  

Under 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

VA's duty to assist the Veteran in the development of his 
claim is not a one-way street.  He is obligated to cooperate 
when he is asked for information which is essential in 
obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  A Veteran must keep VA informed of his 
whereabouts.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The U.S. 
Court of Appeals for Veterans Claims has clearly held that, 
if a claimant does not do so, there is no burden on VA to 
"turn up heaven and earth" to find him.  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993). 

In this case, the VA, and specifically the Board, has gone to 
considerable lengths to obtain information to assist the 
Veteran with his claim for pension benefits.  It appears that 
notifications via numerous documents, including scheduling 
for an examination, were sent to the Veteran's last known 
address of record, and this and other correspondence and 
documents which have been sent there on numerous other 
occasions has not been returned as undeliverable.  Moreover, 
although at one time he was in prison, and apparently is no 
longer, in essence there is simply no indication as to where 
he may be.

Clearly, the Veteran was well aware of the necessity of 
reporting for a VA examination, in light of the attempt to 
arrange an examination, including a remand from the Board for 
that purpose.  Because he failed to attend the most recent 
scheduled examination, even though all appropriate and 
reasonable accommodations were apparently made for him, the 
Board concludes that his claim of entitlement to pension 
benefits must be denied, in accordance with 38 C.F.R. 
§ 3.655(a), (b).

In reaching this conclusion, the Board has considered whether 
the benefit sought on appeal can be awarded without another 
VA examination.  However, having reviewed the complete 
record, and for the reasons and bases set forth below, the 
Board further finds that, in the absence of additional 
pertinent information with regard to his working, etc., and 
other matters which are entirely within his sole power to 
provide, and more specifically absent a new examination, 
entitlement to the benefit sought on appeal cannot otherwise 
be established or confirmed.  See 38 C.F.R. § 3.655(a).  

Because this appeal is herein denied on legal grounds, no 
useful purpose would be served in remanding this matter yet 
again for attempted development.  The Court of Appeals for 
Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The evidence is not equivocal in that regard, and a 
reasonable doubt to be resolved in the Veteran's favor is not 
demonstrated.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


